DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1, 2 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9, line 2 recites “an output current”, which should be -- the output current -- because this term was previously presented in the claim; clam 9, line 6  recites “a same inverter”, which should be -- the same inverter” -- because this term was previously presented in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 10, 12 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2022/0294361), hereinafter Xu.
Regarding claim 1, Xu discloses (see figures 1-18) a method for photovoltaic string control (figure 6, part through 125) in a module level power electronics (MLPE) photovoltaic system (figure 6), the method being applicable to a control unit (figure 6, part 125) in the MLPE photovoltaic system (figure 6), and the method  (figure 6) comprising: detecting (figure 6, part 125) an output current (figure 6, part 125)(paragraphs [0070] and [0079]; the processing module 125 may determine a circuit parameter by using a connection relationship between the processing module 125 and both each boost circuit and the common bus in the inverter. The connection relationship between the processing module 125 and both the boost circuit and the common bus is not shown in FIG. 6. For example, the processing module 125 may be connected to an input side a-b and an output side a′-b′ of the boost circuit 1211…the processing module 125 may determine, by using a voltage or a current) of each photovoltaic string (figure 6, part upper pv string 111/1211 and second pv string 112/1212; parallel a’/b, c’/d’ and e/f) in the MLPE photovoltaic system (figure 6); and controlling  (figure 6, part 125), for photovoltaic strings (figure 6, part upper pv string 111/1211 and second pv string 112/1212; parallel a’/b, c’/d’ and e/f) connected in parallel (figure 6, part through e/f) to a same inverter (figure 6, part 122) in the MLPE photovoltaic system (figure 6), a voltage of a photovoltaic string (figure 6, part voltage between a’/b’ at upper pv string 111/1211 or voltage between c’/d’ at second pv string 112/1212) with a larger output current to be reduced (paragraphs [0086]-[0089]; after the processing module 125 determines the short-circuited boost circuit in the plurality of boost circuits by using S103, the method further includes S104 of controlling, to be lower than a preset power, an output power of a photovoltaic string connected to a boost circuit that is not short-circuited, to protect a photovoltaic string connected to the short-circuited boost circuit… after the another boost circuit that is not short-circuited is switched to a working state, a voltage of an output side is reduced by using the boost circuit that is not short-circuited, to reduce an output power of the photovoltaic string connected to the short-circuited boost circuit… the processing module 125 can further reduce the voltage of the bus by enabling the boost circuit that is not short-circuited, to reduce the output power of the photovoltaic string connected to the short-circuited boost circuit, and protect the photovoltaic string connected to the short-circuited boost circuit. Therefore, the photovoltaic string can be automatically protected after the boost circuit is short-circuited, so that measures are taken before operation and maintenance personnel find and process the short-circuited boost circuit, to ensure that the photovoltaic string is not damaged. This further improves safety performance of the photovoltaic power generation system), to reduce a backflow current to a preset range (figure 6, part 125; backflow current reduction to safe preset range through reduction of output voltage from not short-circuited boost circuit) (paragraph [0006]; This application provides a method and an apparatus for detecting a short circuit of an inverter, and an inverter, to resolve a problem that a current flows back when a diode in a boost circuit in the inverter is short-circuited. This application has technical effects of reducing costs of the inverter and reducing maintenance workload of the inverter).
Regarding claim 2, Xu discloses everything claimed as applied above (see claim 1). Further, Xu discloses (see figures 1-18) if the inverter  (figure 6, part 122) has an output power  (figure 6, part output power of 122), the controlling (figure 6, part 125) a voltage of a photovoltaic string (figure 6, part voltage between a’/b’ at upper pv string 111/1211 or voltage between c’/d’ at second pv string 112/1212) with a larger output current to be reduced (paragraphs [0086]-[0089]; after the processing module 125 determines the short-circuited boost circuit in the plurality of boost circuits by using S103, the method further includes S104 of controlling, to be lower than a preset power, an output power of a photovoltaic string connected to a boost circuit that is not short-circuited, to protect a photovoltaic string connected to the short-circuited boost circuit… after the another boost circuit that is not short-circuited is switched to a working state, a voltage of an output side is reduced by using the boost circuit that is not short-circuited, to reduce an output power of the photovoltaic string connected to the short-circuited boost circuit… the processing module 125 can further reduce the voltage of the bus by enabling the boost circuit that is not short-circuited, to reduce the output power of the photovoltaic string connected to the short-circuited boost circuit, and protect the photovoltaic string connected to the short-circuited boost circuit. Therefore, the photovoltaic string can be automatically protected after the boost circuit is short-circuited, so that measures are taken before operation and maintenance personnel find and process the short-circuited boost circuit, to ensure that the photovoltaic string is not damaged. This further improves safety performance of the photovoltaic power generation system) comprises: reducing a direct-current voltage (figure 6, part voltage between a’/b’ at upper pv string 111/1211 or voltage between c’/d’ at second pv string 112/1212) of an input end of the inverter (figure 6, part 122 at e/f) by controlling a current (figure 6, part 125; through reduction of output power from not short-circuited boost circuit) of the input end of the inverter (figure 6, part 122 at e/f).
Regarding claim 3, Xu discloses everything claimed as applied above (see claim 2). Further, Xu discloses (see figures 1-18) after the backflow current is reduced to the preset range  (figure 6, part 125; after the backflow current reduction to safe preset range through reduction of output voltage from not short-circuited boost circuit) (paragraph [0006]; This application provides a method and an apparatus for detecting a short circuit of an inverter, and an inverter, to resolve a problem that a current flows back when a diode in a boost circuit in the inverter is short-circuited. This application has technical effects of reducing costs of the inverter and reducing maintenance workload of the inverter), the method further comprises: controlling (figure 6, part 125) the current of the input end of the inverter (figure 6, part 122 at e/f), to achieve a maximum power point tracking (figure 6, part 125)(paragraph [0059]; the inverter… may further be a photovoltaic maximum power point tracking (maximum power point tracking, MPPT) module. The photovoltaic MPPT module may also be configured to: perform boost, and convert a direct current into an alternating current) for each of the photovoltaic strings (figure 6, part upper pv string 111/1211 and second pv string 112/1212; parallel a’/b, c’/d’ and e/f) in a case that the backflow current is within the preset range (figure 6, part after backflow current reduction to safe preset range through reduction of output voltage from not short-circuited boost circuit).
Regarding claim 4, Xu discloses everything claimed as applied above (see claim 1). Further, Xu discloses (see figures 1-18) if a MLPE device (figure 6, parts 1211 and 1212) in the photovoltaic string (figure 6, part upper pv string 111/1211 and second pv string 112/1212; parallel a’/b, c’/d’ and e/f) is a device (figure 6, parts 1211 and 1212) with a controllable output state (figure 6, parts 1211 and 1212), the controlling a voltage of a photovoltaic string (figure 6, part voltage between a’/b’ at upper pv string 111/1211 or voltage between c’/d’ at second pv string 112/1212) with a larger output current to be reduced (paragraphs [0086]-[0089]; after the processing module 125 determines the short-circuited boost circuit in the plurality of boost circuits by using S103, the method further includes S104 of controlling, to be lower than a preset power, an output power of a photovoltaic string connected to a boost circuit that is not short-circuited, to protect a photovoltaic string connected to the short-circuited boost circuit… after the another boost circuit that is not short-circuited is switched to a working state, a voltage of an output side is reduced by using the boost circuit that is not short-circuited, to reduce an output power of the photovoltaic string connected to the short-circuited boost circuit… the processing module 125 can further reduce the voltage of the bus by enabling the boost circuit that is not short-circuited, to reduce the output power of the photovoltaic string connected to the short-circuited boost circuit, and protect the photovoltaic string connected to the short-circuited boost circuit. Therefore, the photovoltaic string can be automatically protected after the boost circuit is short-circuited, so that measures are taken before operation and maintenance personnel find and process the short-circuited boost circuit, to ensure that the photovoltaic string is not damaged. This further improves safety performance of the photovoltaic power generation system) comprises: controlling (figure 6, part 125) at least one MLPE device (figure 6, parts 1211 and 1212) in the photovoltaic string (figure 6, part upper pv string 111/1211 and second pv string 112/1212; parallel a’/b, c’/d’ and e/f) is a device (figure 6, parts 1211 and 1212) with the larger output current to be in an output-limited state (figure 6, part 125; through reduction of output voltage from not short-circuited boost circuit that results in reduction in the output power of the not short-circuited boost circuit).
Regarding claim 7, Xu discloses everything claimed as applied above (see claim 1). Further, Xu discloses (see figures 1-18) if a MLPE device (figure 6, parts 1211 and 1212) in the photovoltaic string (figure 6, part upper pv string 111/1211 and second pv string 112/1212; parallel a’/b, c’/d’ and e/f)  is a device (figure 6, parts 1211 and 1212) with a controllable output voltage (figure 6, parts 1211 and 1212; output voltage at a’/b’ and c’/d’ respectively), the controlling (figure 6, part 125) a voltage of a photovoltaic string (figure 6, part upper pv string 111/1211 and second pv string 112/1212; parallel a’/b, c’/d’ and e/f) with a larger output current to be reduced (figure 6, part 125; reduction of output voltage from not short-circuited boost circuit) (paragraphs [0086]-[0089]) comprises: controlling (figure 6, part 125) at least one MLPE device (figure 6, parts 1211 and 1212) in the photovoltaic string  (figure 6, part upper pv string 111/1211 and second pv string 112/1212; parallel a’/b, c’/d’ and e/f) with the larger output current to be in a buck operation state (figure 6, part 125; reduction of output voltage from not short-circuited boost circuit can be generated by reduction of the duty cycle of the boost circuit in order to obtain the buck operation) (paragraphs [0086]-[0089]).
Regarding claim 9, Xu discloses everything claimed as applied above (see claim 1). Further, Xu discloses (see figures 1-18) after detecting (figure 6, part 125) an output current (figure 6, part output current of upper pv string 111/1211 and second pv string 112/1212) (paragraphs [0070] and [0079]; the processing module 125 may determine a circuit parameter by using a connection relationship between the processing module 125 and both each boost circuit and the common bus in the inverter. The connection relationship between the processing module 125 and both the boost circuit and the common bus is not shown in FIG. 6. For example, the processing module 125 may be connected to an input side a-b and an output side a′-b′ of the boost circuit 1211…the processing module 125 may determine, by using a voltage or a current) of each photovoltaic string  (figure 6, part upper pv string 111/1211 and second pv string 112/1212; parallel a’/b, c’/d’ and e/f) in the MLPE photovoltaic system (figure 6), the method further comprises: determining (figure 6, part 125) whether the MLPE photovoltaic system (figure 6) has unbalanced string currents (figure 6, part 125; through the detection of the short-circuit; the short-circuited circuit has the unbalanced string current based on the short) (paragraph [0079]; if either or both of the boost diode 104 and the bypass diode 105 in the boost circuit 1211 are short-circuited, at least the following two cases occur: 1. The voltage Vab of the input side a-b on the left of the boost circuit 1211 is equal to the voltage Va′b′ of the output side a′-b′ on the right. 2. A positive pole current direction of the input side of the boost circuit 1211 is a′-a, and a negative pole current direction of the input side is b-b′. Because a current direction existing after the short circuit is opposite to a current direction existing when the diode is not short-circuited, the current may also be referred to as a “backflow current”. Therefore, the processing module 125 may determine, by using a voltage or a current of the input side of each boost circuit, whether the diode in each boost circuit is short-circuited); performing, if it is determined  (figure 6, part 125) that the MLPE photovoltaic system  (figure 6) has unbalanced string currents (figure 6, part 125; through the detection of the short-circuit; the short-circuited circuit has the unbalanced string current based on the short), the controlling (figure 6, part 125), for photovoltaic strings (figure 6, part upper pv string 111/1211 and second pv string 112/1212; parallel a’/b, c’/d’ and e/f) connected in parallel to a same inverter (figure 6, part 122) in the MLPE photovoltaic system (figure 6), a voltage of a photovoltaic string (figure 6, part voltage between a’/b’ at upper pv string 111/1211 or voltage between c’/d’ at second pv string 112/1212) with a larger output current to be reduced (paragraphs [0086]-[0089]; the processing module 125 can further reduce the voltage of the bus by enabling the boost circuit that is not short-circuited, to reduce the output power of the photovoltaic string connected to the short-circuited boost circuit, and protect the photovoltaic string connected to the short-circuited boost circuit. Therefore, the photovoltaic string can be automatically protected after the boost circuit is short-circuited, so that measures are taken before operation and maintenance personnel find and process the short-circuited boost circuit, to ensure that the photovoltaic string is not damaged. This further improves safety performance of the photovoltaic power generation system), to reduce a backflow current to a preset range (figure 6, part 125; backflow current reduction to safe preset range through reduction of output voltage from not short-circuited boost circuit) (paragraph [0006]; This application provides a method and an apparatus for detecting a short circuit of an inverter, and an inverter, to resolve a problem that a current flows back when a diode in a boost circuit in the inverter is short-circuited. This application has technical effects of reducing costs of the inverter and reducing maintenance workload of the inverter).
Regarding claim 10, Xu discloses everything claimed as applied above (see claim 9). Further, Xu discloses (see figures 1-18) the determining (figure 6, part 125) whether the MLPE photovoltaic system (figure 6) has unbalanced string currents (figure 6, part 125; through the detection of the short-circuit; the short-circuited circuit has the unbalanced string current based on the short) comprises: determining (figure 6, part 125) whether output currents of the photovoltaic strings (figure 6, part output current of upper pv string 111/1211 or second pv string 112/1212) connected in parallel to the same inverter (figure 6, part 122; through e/f) are not exactly the same according to the output currents of the photovoltaic strings (figure 6, part output current of upper pv string 111/1211 or second pv string 112/1212; through the detection of the short-circuit; the short-circuited circuit has the unbalanced string current based on the short) (paragraph [0079]; if either or both of the boost diode 104 and the bypass diode 105 in the boost circuit 1211 are short-circuited, at least the following two cases occur: 1. The voltage Vab of the input side a-b on the left of the boost circuit 1211 is equal to the voltage Va′b′ of the output side a′-b′ on the right. 2. A positive pole current direction of the input side of the boost circuit 1211 is a′-a, and a negative pole current direction of the input side is b-b′. Because a current direction existing after the short circuit is opposite to a current direction existing when the diode is not short-circuited, the current may also be referred to as a “backflow current”. Therefore, the processing module 125 may determine, by using a voltage or a current of the input side of each boost circuit, whether the diode in each boost circuit is short-circuited).
Regarding claim 12, Xu discloses everything claimed as applied above (see claim 1). Further, Xu discloses (see figures 1-18) the preset range (figure 6, part 125; the safe preset range wherein the backflow current is reduced through reduction of output voltage from not short-circuited boost circuit) is less than or equal to a maximum backflow current (figure 6, part maximum backflow current of each 1211 and 1212) that each MLPE device (figure 6, parts 1211 and 1212) in the MLPE photovoltaic system (figure 6) capable of withstanding (paragraph [0089]; the method for detecting a short circuit of an inverter provided in this embodiment, after detecting the short-circuited boost circuit in the plurality of boost circuits, the processing module 125 can further reduce the voltage of the bus by enabling the boost circuit that is not short-circuited, to reduce the output power of the photovoltaic string connected to the short-circuited boost circuit, and protect the photovoltaic string connected to the short-circuited boost circuit. Therefore, the photovoltaic string can be automatically protected after the boost circuit is short-circuited, so that measures are taken before operation and maintenance personnel find and process the short-circuited boost circuit, to ensure that the photovoltaic string is not damaged. This further improves safety performance of the photovoltaic power generation system).
Regarding claim 13, Xu discloses (see figures 1-18) a module level power electronics (MLPE) photovoltaic system (figure 6) comprising a control unit (figure 6, part 125), at least one inverter (figure 6, part 122) and at least two photovoltaic strings (figure 6, part upper pv string 111/1211 and second pv string 112/1212), wherein: a direct-current bus (figure 6, part dc bus between e and f) of the inverter (figure 6, part 122)  is connected in parallel with the at least two photovoltaic strings (figure 6, part upper pv string 111/1211 and second pv string 112/1212; parallel a’/b, c’/d’ and e/f); each of the at least two photovoltaic strings (figure 6, part upper pv string 111/1211 and second pv string 112/1212) comprises at least one photovoltaic branch (figure 6, part pv branch connected between a’/b’ and pv branch connected between c’/d’), an output end of each photovoltaic branch (figure 6, part output end of each: pv branch connected between a’/b’ and pv branch connected between c’/d’) is connected in series between two poles of an output end of a photovoltaic string (figure 6, part upper pv string 111/1211 and second pv string 112/1212; between two poles of an output end at a’/b’ and c’/d’) where the photovoltaic branch is located (figure 6, part pv branch connected between a’/b’ and pv branch connected between c’/d’); the photovoltaic branch (figure 6, part pv branch connected between a’/b’ and pv branch connected between c’/d’) comprises a MLPE device (figure 6, part 1211 and 1212) and at least one photovoltaic module (figure 6, part 111 and 112) connected with an input end of the MLPE device (figure 6, part input end a/b of 1211 and input end c/d of 1212); and the control unit  (figure 6, part 125) communicates with each MLPE device (figure 6, parts 1211 and 1212) and is configured for: detecting  (figure 6, part 125) an output current (figure 6, part 125)(paragraphs [0070] and [0079]; the processing module 125 may determine a circuit parameter by using a connection relationship between the processing module 125 and both each boost circuit and the common bus in the inverter. The connection relationship between the processing module 125 and both the boost circuit and the common bus is not shown in FIG. 6. For example, the processing module 125 may be connected to an input side a-b and an output side a′-b′ of the boost circuit 1211…the processing module 125 may determine, by using a voltage or a current)  of each photovoltaic string (figure 6, part upper pv string 111/1211 and second pv string 112/1212) in the MLPE photovoltaic system (figure 6); and controlling  (figure 6, part 125), for photovoltaic strings (figure 6, part upper pv string 111/1211 and second pv string 112/1212) connected in parallel to a same inverter (figure 6, part 122; through e/f) in the MLPE photovoltaic system (figure 6), a voltage of a photovoltaic string (figure 6, part voltage between a’/b’ at upper pv string 111/1211 or voltage between c’/d’ at second pv string 112/1212) with a larger output current to be reduced  (paragraphs [0086]-[0089]; after the processing module 125 determines the short-circuited boost circuit in the plurality of boost circuits by using S103, the method further includes S104 of controlling, to be lower than a preset power, an output power of a photovoltaic string connected to a boost circuit that is not short-circuited, to protect a photovoltaic string connected to the short-circuited boost circuit… after the another boost circuit that is not short-circuited is switched to a working state, a voltage of an output side is reduced by using the boost circuit that is not short-circuited, to reduce an output power of the photovoltaic string connected to the short-circuited boost circuit… the processing module 125 can further reduce the voltage of the bus by enabling the boost circuit that is not short-circuited, to reduce the output power of the photovoltaic string connected to the short-circuited boost circuit, and protect the photovoltaic string connected to the short-circuited boost circuit. Therefore, the photovoltaic string can be automatically protected after the boost circuit is short-circuited, so that measures are taken before operation and maintenance personnel find and process the short-circuited boost circuit, to ensure that the photovoltaic string is not damaged. This further improves safety performance of the photovoltaic power generation system), to reduce a backflow current to a preset range (figure 6, part 125; backflow current reduction to safe preset range through reduction of output voltage from not short-circuited boost circuit) (paragraph [0006]; This application provides a method and an apparatus for detecting a short circuit of an inverter, and an inverter, to resolve a problem that a current flows back when a diode in a boost circuit in the inverter is short-circuited. This application has technical effects of reducing costs of the inverter and reducing maintenance workload of the inverter).
	Regarding claim 14, Xu discloses everything claimed as applied above (see claim 13). Further, Xu discloses (see figures 1-18) the MLPE device (figure 6, parts 1211 and 1212) is a shutdown device or an optimizer (figure 6, parts 1211 and 1212).
	Regarding claim 15, Xu discloses everything claimed as applied above (see claim 13). Further, Xu discloses (see figures 1-18) the control unit  (figure 6, part 125)  is a controller in the inverter (figure 6, part 122)(paragraph [0070]; the processing module 125 may be an apparatus that is disposed in the inverter).
Regarding claim 16, Xu discloses everything claimed as applied above (see claim 13). Further, Xu discloses (see figures 1-18) the control unit (figure 6, part 125) is a system controller (figure 6, part 125) of the MLPE photovoltaic system (figure 6) (paragraph [0070]; the processing module 125 may be an apparatus that is disposed in the inverter 12 and that is specially configured to detect whether a diode is short-circuited, or the processing module 125 may be an existing apparatus or module in the inverter 12, for example, a central processing unit (central processing unit, CPU) or a hardware circuit).
Regarding claim 17, Xu discloses everything claimed as applied above (see claim 13). Further, Xu discloses (see figures 1-18) the control unit (figure 6, part 125) is an independent controller (figure 6, part 125) on the direct-current bus (figure 6, part dc bus between e and f)  in the MLPE photovoltaic system (figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2022/0294361), hereinafter Xu, in view of Kazuhira et al. (JP 6537723; based on English translation), hereinafter Kazuhira.
Regarding claim 5, Xu discloses everything claimed as applied above (see claim 4). Further, Xu discloses (see figures 1-18) an output state of the MLPE device  (figure 6, parts 1211 and 1212) comprises a normal output state  (figure 6, parts 1211 and 1212; normal output state) and the output-limited state (figure 6, parts 1211 and 1212; output-limited state when reduces the output voltage from not short-circuited boost circuit that results in reduction in the output power of the not short-circuited boost circuit). However, Xu does not expressly disclose the output-limited state is an output-stopped state.
Kazuhira teaches (see figures 1-5) an output state of the MLPE device (figure 1, part 4a-4d) comprises a normal output state (figure 1, part 4a-4d; normal output stage) and the output-limited state  (figure 1, part 4a-4d; output-limited state when stop operation if short-circuit failure is detected), and the output-limited state is an output-stopped state  (figure 1, part 4a-4d; output-limited state when stop operation if short-circuit failure is detected)(paragraph [0008]; when the short-circuit failure detection unit detects the short-circuit failure of the diode, the gate pulse command generation unit outputs a gate pulse command for stopping operation of the switching element constituting the converter circuit including the diode having).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the output-limited state of Xu with the stop state features as taught Kazuhira, because it provides more protection to the circuit and prevent performance deterioration (paragraph [0007]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2022/0294361), hereinafter Xu, in view of Cunningham et al. (US 10,367,357), hereinafter Cunningham.
Regarding claim 6, Xu discloses everything claimed as applied above (see claim 4). Further, Xu discloses (see figures 1-18) after the backflow current is reduced to the preset range (figure 6, part 125; after the backflow current reduction to safe preset range through reduction of output voltage from not short-circuited boost circuit). However, Xu does not expressly disclose  dynamically adjusting the number of the MLPE devices being in the output-limited state.
Cunningham teaches (see figures 1-30) dynamically adjusting the number of the MLPE devices (figure 1, part optimizer at 102)(column 8; lines 50-59; optimizers) being in the output-limited state (figure 6, part 600-614)(columns 6-7; lines 58-67 and 1-12; the controller 502 preferably determines this based on the information from the connected data sources 302 relative to a stored threshold, which may be a data table. For example, if the parameter is a number of panels, then controller 502 counts the number of data sources 302 that it receives signals from (this may be a direct count, or an indirect count based on data taken from the information received from the data sources 302). If the parameter is the total rated wattage, then controller 502 adds the rated wattages of the panels as received from data sources 302. These accumulated value(s) are then compared against the threshold as stored. If the value(s) are within acceptable limits, then the user is prompted at step 608 that the system can be enabled. If one or more of the values are not within acceptable limits (e.g., there are too many panels, and/or the total rated wattage is above system capacity), then the system is disabled at step 612 and the user is prompted of the nature of the problem at step 614. Additional checks may also be occurring for system abnormalities, e.g., grounding fault, over-voltage, over-current, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Xu with the control features as taught Cunningham and obtain after the backflow current is reduced to the preset range, the method further comprises: dynamically adjusting the number of the MLPE devices being in the output-limited state, because it provides more efficient power control. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2022/0294361), hereinafter Xu.
Regarding claim 8, Xu discloses everything claimed as applied above (see claim 1). Further, Xu discloses (see figures 1-18) if a MLPE device (figure 6, parts 1211 and 1212) in the photovoltaic string (figure 6, part upper pv string 111/1211 and second pv string 112/1212) is a device (figure 6, parts 1211 and 1212) with a controllable output voltage (figure 6, part voltage between a’/b’ at upper pv string 111/1211 or voltage between c’/d’ at second pv string 112/1212), the controlling (figure 6, 125) a voltage of a photovoltaic string (figure 6, part voltage between a’/b’ at upper pv string 111/1211 or voltage between c’/d’ at second pv string 112/1212) with a larger output current to be reduced (figure 6, part 125; reduction of output voltage from not short-circuited boost circuit) (paragraphs [0086]-[0089]) comprises: controlling (figure 6, 125) at least one MLPE device (figure 6, parts 1211 and 1212) in the photovoltaic string (figure 6, part upper pv string 111/1211 and second pv string 112/1212) with the larger output current to be in a buck operation state (figure 6, part 125; reduction of output voltage from not short-circuited boost circuit can be generated by reduction of the duty cycle of the boost circuit in order to obtain the buck operation) (paragraphs [0086]-[0089]). However, Xu does not expressly disclose with a smaller output current to be increased; and with the smaller output current to be in a boost operation state.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller (based on the larger output current) of Xu with controlling a voltage of a photovoltaic string with a smaller output current to be increased comprises: controlling at least one MLPE device in the photovoltaic string with the smaller output current to be in a boost operation state, because it provides another alternative to reduce the backflow current but based on the smaller output current. Additional, the invention would perform equally well with the controller as taught by Xu. Furthermore, the Application presented two different options to reduce the backflow current: one based on the larger output current and another based on the smaller output current. Both options results in the same reduction of the  backflow current.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2022/0294361), hereinafter Xu, in view of Kaneko (US 2019/0123567). 
Regarding claim 11, Xu discloses everything claimed as applied above (see claim 10). Further, Xu discloses (see figures 1-18) after determining (figure 6, part 125) whether output currents of the photovoltaic strings (figure 6, part output current of upper pv string 111/1211 or second pv string 112/1212) connected in parallel to the same inverter (figure 6, part 122; through e/f) are not exactly the same (figure 6, part output current of upper pv string 111/1211 or second pv string 112/1212; through the detection of the short-circuit; the short-circuited circuit has the unbalanced string current based on the short) (paragraph [0079]; if either or both of the boost diode 104 and the bypass diode 105 in the boost circuit 1211 are short-circuited, at least the following two cases occur: 1. The voltage Vab of the input side a-b on the left of the boost circuit 1211 is equal to the voltage Va′b′ of the output side a′-b′ on the right. 2. A positive pole current direction of the input side of the boost circuit 1211 is a′-a, and a negative pole current direction of the input side is b-b′. Because a current direction existing after the short circuit is opposite to a current direction existing when the diode is not short-circuited, the current may also be referred to as a “backflow current”. Therefore, the processing module 125 may determine, by using a voltage or a current of the input side of each boost circuit, whether the diode in each boost circuit is short-circuited), the method further comprises: determining (figure 6, part 125), in a case that the output currents of the photovoltaic strings (figure 6, part output current of upper pv string 111/1211 or second pv string 112/1212) connected in parallel to the same inverter (figure 6, part 122; through e/f)  are not exactly the same (figure 6, part output current of upper pv string 111/1211 or second pv string 112/1212; through the detection of the short-circuit circuit; the short-circuited circuit has the unbalanced string current based on the short) (paragraph [0079]), whether the backflow current flowing into the photovoltaic string with the smaller output current (figure 6, part backflow current flowing in the short-circuited circuit from upper pv string 111/1211 or second pv string 112/1212); and  the MLPE device (figure 6, parts 1211 and 1212) in the photovoltaic string (figure 6, part upper pv string 111/1211 or second pv string 112/1212)  capable of withstanding (figure 6, parts 1211 and 1212). However, Xu does not expressly disclose the backflow current flowing into the photovoltaic string with the smaller output current is greater than a maximum backflow current that the MLPE device in the photovoltaic string capable of withstanding.
Kaneko teaches (see figures 1-6) the backflow current flowing  (figure 1, part backflow current flowing at 11 or 12) is greater than a maximum backflow current (paragraph [0003]; When the magnitude of the circulating current exceeds the maximum current that the battery packs can withstand, a relay failure may occur) that the device capable of withstanding (figure 1, parts 11 or 12).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Xu with the control features as taught Kaneko and obtain after determining whether output currents of the photovoltaic strings connected in parallel to the same inverter are not exactly the same, the method further comprises: determining, in a case that the output currents of the photovoltaic strings connected in parallel to the same inverter are not exactly the same, whether the backflow current flowing into the photovoltaic string with the smaller output current is greater than a maximum backflow current that the MLPE device in the photovoltaic string capable of withstanding, because it provides more robust and efficient protection to the system.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                                            Supervisory Patent Examiner, Art Unit 2839